DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species 1 in the reply filed on December 22, 2020 is acknowledged.
Claims 3 and 4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 22, 2020.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 2 and 5-13 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, claim 1 is indefinite as to the “thickness of 0.5 to 30 nm on a surface” (Ln. 7), it is indefinite if this refers to the thickness of the oxide coating film or the entire 

Further regarding claim 1, in claim 1, “temperature increasing” (Ln. 9) and “temperature decreasing” (Ln. 11) are indefinite as they are rate dependent and rate is not specified.   

Further regarding claim 1,  in claim 1, the “pressure cooker test” (Lns. 9-12) end result is dependent on the initial and final temperatures, rate of humidity during increasing and decreasing temperatures and the rates of increase and decrease of temperature.  These are not defined in the claim, nor specifically defined in the specification.  Therefore, as the pressure cooker test is indefinite as presently recited, any product meeting lines 1-8 of claim 1 will be considered to meet the limitations of lines 9-13.

Regarding claim 2, claim 2 is indefinite as to whether the crystal grain size is measured in the oxide coating film or in the alloy layer itself, analysis is carried out on “a surface on which the nickel-cobalt binary alloy layer comprising the oxide coating film is formed” (Lns. 3-4) (the alloy layer and oxide coating film share the surface).  For purposes of examination, prior art reading on either of these will be considered to meet the claim limitation presently presented.

Further regarding claim 2, claim 2 is indefinite as to what (GS1) represents in line 6, (possibly grain size, but there are two grain sizes referenced and only one “GS” term in parentheses).

Regarding claim 5, claim 5 is indefinite as to whether the ratio of number of cobalt atoms to a number of nickel atoms is measured in the oxide coating film or in the alloy layer itself, “analysis is carried out on a surface on which the nickel-cobalt binary alloy layer 

Further regarding claim 5, claim 5 is indefinite as to how the ratio of number of cobalt atoms to a number of nickel atoms is to be measured with regards to silicon dioxide, (Ln. 7) “(a value in terms of SiO2)”.  For purposes of examination, the number of atoms of Co to atoms of Ni will be compared directly to calculate the ratio (without reference to silicon dioxide).  

Regarding claim 6, in claim 6, “temperature increasing” (Lns. 4-5) and “temperature decreasing” (Lns. 6-7) are indefinite as they are rate dependent and rate is not specified.   

Further regarding claim 6,  in claim , the “pressure cooker test” (Lns. 4-7) end result is dependent on the initial and final temperatures, rate of humidity during increasing and decreasing temperatures and the rates of increase and decrease of temperature.  These are not defined in the claim, nor specifically defined in the specification.  Therefore, as the pressure cooker test is indefinite as presently recited, any product meeting lines 1-8 of claim 1 will be considered to meet the limitations of claim 6.

Regarding claim 9, claim 9 recites the limitation "the nickel plating layer" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  Claim 9 recites nickel plating layer as being part of the nickel-cobalt binary alloy layer, which does not have antecedent basis in claim 8 (or 1), where a nickel plating layer is an undercoating of the nickel-cobalt binary alloy layer (not part of the nickel-cobalt binary alloy layer).

Further regarding claims 2, 5, 6, and 9, claims 2, 5, 6 and 9 are further rejected for their incorporation of the above due to their dependence on claim 1. 


Regarding claims 7, 8, and 10-13, claims 78, and 10-13 are rejected for their incorporation of the above due to their dependence on claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2 and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tomomori et al. (US 2014/0050971 A1), hereinafter Tomomori.

Regarding claims 1 and 6, Tomomori teaches a surface treated steel plate comprising a steel plate and a nickel-cobalt alloy layer formed on the outermost surface of a of the steel sheet ([0016]).  Tomomori does not specifically teach wherein when a part having a content ratio of oxygen atoms of 5 atomic% or more as measured by X-ray photoelectron spectroscopic 
However, Tomomori teaches a surface-treated steel sheet with a nickel cobalt alloy formed on it ([0016]), formed and annealed ([0030]-[0031]) in a substantially identical manner to that claimed by applicant and taught as forming the oxide coating film in [0023]; [0028] and [0031] of the applicant’s specification, complete comparison is shown in the table below.  Applicant discloses in [0032] of the applicant’s specification “By carrying out the above-mentioned thermal treatment for thermal diffusion, oxide coating film 13, which will be mentioned later, can be satisfactorily formed on the surface of nickel-cobalt binary alloy layer”, where this method results in the oxide coating film claimed.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          
Condition
Applicant’s specification ([0023]; [0028]; [0031])
Tomomori ([0030]-[0031])
Steel preparation
Undercoating nickel plating 0.5-1.5 microns preferably
Nickel under plating of 0.1-2 microns preferably
Bath composition
Nickel sulfate
Nickel chloride
Cobalt sulfate
Boric Acid
Co/Ni molar ratio: Preferably 0.2-0.6 
Nickel sulfate
Nickel chloride
Cobalt sulfate
Boric Acid
Co/Ni molar ratio: Preferably 0.4-2.4
Temp.
40-80⁰C
40-80⁰C
pH
1.5-5.0
1.5-5.0
Current density
1-40 A/dm2
1-40A/dm2
Plating thickness
0.1-0.5 micron (preferably)
0.05-1.0 micron (preferably)

Continuous
Continuous
Heat Treatment (HT) temp.
520-750⁰C (preferably)
600-900⁰C
HT time
20-60 seconds (preferably)
3-120 seconds
HT atmosphere
Non-oxidizing or reducing protective gas (preferably 75% hydrogen-25% nitrogen produced by ammonia crack method)
Non-oxidizing or reducing protective gas (preferably 75% hydrogen-25% nitrogen generated by ammonia crack method)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that while Tomomori does not explicitly recite an oxide coating film, by combining the prior art elements of the process of Tomomori ([0030]-[0031]; prior art teaches each element claimed and they are combined by the method known by Tomomori) would result in the predictable result of the oxide coating film (applicant’s specification (([0023]; [0028;] [0031]; [0032]; results are predictable; combining prior art elements according to known methods to yield predictable results (MPEP 2143 A)).  In addition, Tomomori teaches applying a known method to a known structure ([0030]-[0031]), which applicant teaches yields predictable results ([0032]; applying a known method t o a known structure ready for improvement to yield predictable results (MPEP 2143 D)).
Further, as Tomomori teaches a substantially identical surface treated metal plate formed by a substantially identical process ([0030]-[0031]) as that which the applicant claims ([0023]; [0028]; [0031]), one would reasonably expect the surface treated plate of Tomomori to possess the same properties, including the results of a pressure cooker test comprising temperature increasing, retention for 72 hours under a water-vapor atmosphere at a temperature of 105⁰C and a relative humidity of 100% RH, and temperature decreasing is performed, an amount of increase in the thickness of the oxide coating film is 28 nm or less and 

Regarding claim 2, Tomomori teaches each limitation of claim 1, as discussed above.  Tomomori does not specifically teach wherein when a crystal grain size is measured by electron backscatter diffraction on an outermost surface of a surface on which the nickel-cobalt binary alloy layer comprising the oxide coating film is formed, a ratio, by number, of crystal grains having a crystal grain size of 0.95 micron or more to crystal grains having a crystal grain size of 0.05 microns or more (GS1) is 19% or more.
However, Tomomori teaches a substantially identical surface treated metal plate formed by a substantially identical process ([0030]-[0031]) as that which the applicant claims (see discussion in claim 1).  Applicant acknowledges that the method of controlling the ratio, by number of crystal grains having a crystal grain size of 0.95 micron or more to crystal grains having a crystal grain size of 0.05 microns or more (GS1) is not particularly limited in [0044] of their specification.  
As Tomomori teaches a substantially identical surface-treated plate formed by a substantially identical process to that which applicant claims (see discussion in claim 1), one would reasonably expect the surface treated plate of Tomomori to possess the same properties, including a crystal grain size is measured by electron backscatter diffraction on an outermost surface of a surface on which the nickel-cobalt binary alloy layer comprising the oxide coating film is formed, a ratio, by number, of crystal grains having a crystal grain size of 0.95 micron or more to crystal grains having a crystal grain size of 0.05 microns or more (GS1) is 19% or more, absent an objective showing.  See MPEP 2112.

Regarding claim 5, Tomomori teaches each limitation of claim 1, as discussed above and further teaches a Co/Ni value at the surface is within a range of 0.1 to 1.5 ([0014]).  (40)) is 0.5 to 3.2.
However, as Tomomori teaches a substantially identical surface-treated plate formed by a substantially identical process to that which applicant claims (see discussion in claim 1), one would reasonably expect the surface treated plate of Tomomori to possess the same properties, including wherein when a measurement by X-ray photoelectron spectroscopic analysis is carried out on a surface on which the nickel-cobalt binary alloy layer comprising the oxide coating film is formed, a ratio of a number of cobalt atoms to a number of nickel atoms at an etching depth of 40 nm (Co/Ni(40)) is 0.5 to 3.2, absent an objective showing.  See MPEP 2112.

Regarding claim 7, Tomomori teaches each limitation of claim 1, as discussed above.  Tomomori does not specifically teach wherein an amount of cobalt contained in the nickel-cobalt binary alloy layer comprising the oxide coating film is 0.15 to 6.0 g/m2.
However, as Tomomori teaches a substantially identical surface-treated plate formed by a substantially identical process to that which applicant claims (see discussion in claim 1), one would reasonably expect the surface treated plate of Tomomori to possess the same properties, including wherein an amount of cobalt contained in the nickel-cobalt binary alloy layer comprising the oxide coating film is 0.15 to 6.0 g/m2, absent an objective showing.  See MPEP 2112.

Regarding claim 8, 10 and 13, Tomomori teaches each limitation of claim 1, as discussed above, and further teaches an iron-nickel diffusion layer on the steel plate, followed by a nickel (plating) layer (undercoat) and the nickel-cobalt layer in this order on the steel sheet ([0032]).

Regarding claim 9, Tomomori teaches each limitation of claims 1 and 8, as discussed above. Tomomori does not specifically teach wherein a total amount of nickel contained in the nickel-cobalt binary alloy layer comprising the oxide coating film and the nickel plating layer is 2.9 to 28.5 g/m2.
However, as Tomomori teaches a substantially identical surface-treated plate formed by a substantially identical process to that which applicant claims (see discussion in claim 1), one would reasonably expect the surface treated plate of Tomomori to possess the same properties, including wherein an amount of cobalt contained in the nickel-cobalt binary alloy layer comprising the oxide coating film is 0.15 to 6.0 g/m2, absent an objective showing.  See MPEP 2112.

Regarding claims 11 and 12, Tomomori teaches each limitation of claim 1, as discussed above, and further teaches a battery case using the surface-treated steel sheet ([0038]) in batteries ([0039]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363.  The examiner can normally be reached on Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784